Citation Nr: 1622464	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 19, 2010, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board is cognizant that the representative requested an extension of time to submit additional evidence.  As this decision represents a grant of the benefit sought, the Board finds that there is no prejudice in proceeding with adjudication of this claim.

It was most recently before the Board in February 2014, when it was decided in part and remanded in part.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes that she was unable to obtain or sustain substantially gainful employment as a result of her service-connected disabilities, including posttraumatic stress disorder (PTSD), prior to July 19, 2010.


CONCLUSION OF LAW

The criteria for an award of TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that she is unable to be employed because of her service-connected disabilities, principally her PTSD.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Prior to July 19, 2010, the Veteran was service-connected for PTSD and a burn scar on the right and left medial breast.  The PTSD was evaluated as 30 percent disabling from June 15, 2005 to April 2, 2006; 100 percent disabling from April 3, 2006 to May 31, 2006 due to hospitalization; and 50 percent disabling from June 1, 2006 to July 18, 2010.  The burn scar was rated as 10 percent disabling.  Therefore, the Veteran's combined disability rating was 40 percent from June 15, 2005 to April 2, 2006; 100 percent disabling from April 3, 2006 to May 31, 2006; and 60 percent disabling from June 1, 2006.  Excluding the time period when the Veteran had a 100 percent disability rating and was not eligible for TDIU, the Veteran did not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Services.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In February 2014 the Board remanded the issue of an extraschedular TDIU to the AOJ, who then referred the Veteran's claim to the Director of C&P.  In an advisory opinion, the Director stated that the totality of the evidence did not show that the Veteran was unemployable prior to July 19, 2010, as the severity of the PTSD fluctuated over the years but was not sustained beyond a moderate condition.

A review of the record shows that during an October 2006 VA examination, the Veteran reported she was last employed in 1986.  She stated that from the date of her separation of service in November 1979 until 1986, she had five or six job, none of which lasted more than "a couple of months."  See also February 2014 Application for Increased Compensation Based on Unemployability.

In her February 2007 notice of disagreement, the Veteran reported she was afraid to work because of a fear of walking to her vehicle in the dark and being attacked, like what happened when she was assaulted in service.

In a July 2013 retrospective vocational assessment, a private examiner noted that after review of the Veteran's VA claims folder and a telephonic interview with the Veteran, he concluded her PTSD, especially, prevented her from securing and following a substantially gainful occupation since at least 1986, when she stopped all employment, and potentially as far back as her military sexual assault.  In making this determination, the examiner noted the Veteran's history of failed work attempts and the severity of her PTSD symptoms.

In sum, there is a private opinion that the Veteran was unable to perform any substantially gainful occupation consistent with her prior educational and occupational history due to her combined service-connected disabilities, prior to July 19, 2010.  The Board finds this opinion to be more probative than the Director's determination, as the private evaluator considered the Veteran's prior work history and the combined effects of her service-connected disabilities.  As such, when resolving doubt in the Veteran's favor, she meets the criteria for a TDIU on an extraschedular basis during the appeal period prior to July 19, 2010.  38 C.F.R. § 4.16(b).

The Board has not set an effective date for the TDIU, so that the AOJ can select the effective date in the first instance and afford the Veteran due process.


ORDER

TDIU on an extraschedular basis prior to July 19, 2010 is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


